Citation Nr: 1416969	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's military discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in May 2012 in which he elected to have a hearing before a Veterans Law Judge (VLJ) at a local VA office.  See 38 C.F.R. § 20.700 (2013).  In July 2013 the Veteran was mailed notice that he was scheduled for a hearing on August 21, 2013 before a VLJ at the VA Regional Office (RO) in St. Louis, Missouri.  The Veteran did not appear for the hearing and the claim was certified to the Board.  However, in a February 2014 statement, the Veteran wrote that he missed the August 2013 hearing because he was homeless and did not receive the notification of the hearing in time.  He requested to be scheduled for another hearing to provide testimony regarding his appeal.  The Board finds that the Veteran had good cause for missing the scheduled August 2013 hearing and that he should therefore be scheduled for a new hearing.  Therefore, a remand is required in this case.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a VLJ, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



